Citation Nr: 0828992	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-05 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral epidermophytosis, tinea pedis.

5.  Entitlement to an increased (compensable) evaluation for 
a left plantar callosity.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, including as secondary to service-connected 
left foot plantar callosity disability.

7.  Entitlement to service connection for C5-C6 herniated 
disc with minimal degenerative joint disease, right C8-T1 
radiculopathy, including as secondary to service-connected 
left foot plantar callosity disability.

8.  Entitlement to service connection for a herniated disc, 
L3-L4, degenerative disc disease L3-L4, L5-S1, and bulging 
disc with mild degenerative joint disease, including as 
secondary to service-connected left for plantar callosity 
disability.

9.  Entitlement to service connection for a bilateral 
disorder of the legs, including as secondary to service-
connected left foot plantar callosity disability.

10.  Entitlement to service connection for a bilateral arm 
disorder, including as secondary to service-connected left 
foot plantar callosity disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1977 to February 
1980, and had several periods of reserve component service 
thereafter.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  By a decision 
issued in October 2003, the Board determined that the veteran 
had submitted timely substantive appeals regarding requests 
to reopen claims of entitlement to service connection for a 
psychiatric disorder and for hypertension and had timely 
appealed a claim of entitlement to service connection for 
gouty arthritis, and remanded the claims for further 
development.

In an August 2004 rating decision, the RO denied a claim of 
entitlement to an evaluation in excess of 10 percent for 
bilateral epidermophytosis, tinea pedis, and denied a 
compensable evaluation for left foot plantar callosity.  The 
veteran disagreed with those evaluations in September 2004, 
and subsequently perfected timely appeal.  Those appeals are 
now before the Board.

By a rating decision issued in August 2005, the RO denied 
service connection for five disorders claimed as secondary to 
the veteran's service-connected plantar callosity.  The 
veteran's timely substantive appeals of those denials now 
bring those claims before the Board.

By a statement dated in June 2001, the veteran requested a 
personal hearing at the local "Board."  After the requested 
hearing was scheduled, the veteran timely requested that the 
hearing be rescheduled.  By a written statement (submitted in 
Spanish) in December 2004, the veteran responded to the RO's 
request that he clarify his request for a hearing.  In 
February 2005, the RO again requested that the veteran 
clarify the type of hearing he wished to request.  In 
response to the RO's February 2005 communication, the veteran 
withdrew his request for a hearing.  However, the veteran 
also submitted a February 2005 document (in Spanish) which 
was apparently accepted as a request to reschedule a Travel 
Board hearing.  A Travel Board hearing was scheduled for 
February 2006.  The veteran did not report for the scheduled 
hearing.  The veteran's failure to appear for the scheduled 
hearing in February 2006 constitutes a withdrawal of his 
request for a hearing before the Board.  38 C.F.R. 
§ 20.702(d) (2007).  

If the veteran did not intend to request a hearing before the 
Board, he has been afforded more due process than he 
requested.  Regardless of the interpretation of the veteran's 
conflicting communications regarding whether he did or did 
not desire a hearing before the Board, he has been afforded 
the opportunity for a hearing before the Board, and appellate 
review may proceed.  

The requests to reopen claims of entitlement to service 
connection for a psychiatric disorder and for hypertension, 
the claim of entitlement to service connection for gouty 
arthritis, and the claims for service connection for C5-C6 
herniated disc with minimal degenerative joint disease, right 
C8-T1 radiculopathy, including as secondary to service-
connected left foot plantar callosity disability, service 
connection for a herniated disc, L3-L4, degenerative disc 
disease L3-L4, L5-S1, and bulging disc with mild degenerative 
joint disease, including as secondary to service-connected 
left for plantar callosity disability, and to service 
connection for a bilateral disorder of the legs, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability due to 
bilateral epidermophytosis, tinea pedis, is manifested by 
itching, but not by scarring or exudation, and the disability 
does not affect more than 5 percent of the veteran's body or 
any exposed surface, and is controlled by use of topical 
medication without use of steroids.

2.  The veteran's service-connected left foot plantar callus 
has not been present on objective examinations during the 
pendency of this appeal.

3.  The medical evidence establishes that the veteran's 
bilateral carpal tunnel syndrome was not incurred during 
active or reserve service, since it was first diagnosed in 
2003, and is not related etiologically related to or 
secondary to the veteran's service-connected left foot 
plantar callosity disability.

4.  There is no medical diagnosis of a disorder of the upper 
extremities manifested by pain in the arms and hands, other 
than diagnoses of gouty arthritis and bilateral carpal tunnel 
syndrome.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 10 percent for 
bilateral epidermophytosis, tinea pedis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7806, 7899 
(2007).  

2.  Criteria for an increased (compensable) evaluation for a 
left plantar callosity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.118, Diagnostic Codes 7806, 7899 (2007).  

3.  The veteran did not incur bilateral carpal tunnel 
syndrome in service, as a result of service, or as secondary 
to service-connected left foot plantar callosity disability.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2007).

4.  The criteria for service connection for a bilateral arm 
disorder claimed as manifested by numbness and cramping, 
including as secondary to service-connected left foot plantar 
callosity disability, are not met.  38 U.S.C.A. §§ 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased evaluations for two service-
connected disabilities.  His claims for service connection 
for bilateral carpal tunnel disorder and an arm disorder, 
including as due to (secondary to) a service-connected left 
foot plantar callosity disability, are also addressed in the 
decision below.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

A.  Notice, service connection claims

Following receipt of the veteran's June 2005 claims that 
certain disorders were secondary to his left foot plantar 
callosity, the RO issued a June 2005 letter which advised the 
veteran to submit clinical evidence showing a connection 
between those disorders and the service-connected left foot 
disability.  This letter advised the veteran of the criteria 
for secondary service connection, including as due to or 
aggravated by a service-connected disability.  

A September 2006 statement of the case (SOC) advised the 
veteran of the criteria for service connection, whether based 
on direct incurrence, a presumption of service connection, or 
service connection secondary to or aggravated by service-
connected disability.  The veteran submitted additional 
argument in response to this communication.  The veteran's 
responses demonstrate that he understood what he was 
responsible to prove to establish service connection.  A 
letter of March 2006 provided the veteran with information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The claims for service connection as secondary to 
left foot plantar callosity were readjudicated in a 
supplemental statement of that case (SSOC) issued in November 
2007.  

Thus, the VCAA notice requirements were met prior to the 
initial denial of the service connection claims.  If there 
was any defect in the pre-decisional notice, such defect was 
cured by compliant notice prior to the final readjudication 
of the claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for full 
and fair adjudication of these claims.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content as to these claims.

B.  Notice, increased rating claims

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Two claims for increased evaluations are before the Board.  
These claims were submitted in May 2004.  In June 2004, the 
RO issued a letter which advised the veteran generally of the 
evidence required to substantiate a claim for an increased 
evaluation.  The veteran was advised of additional applicable 
regulations in a March 2005 letter and a March 2005 SOC.  The 
veteran was again advised of the criteria for an increased 
evaluation, including the criteria for an extraschedular 
evaluation, in a June 2005 notice.  

In March 2006, the RO issued a letter which advised to 
identify or submit any evidence about the effect of the 
service-connected disabilities on his job performance, 
employment, time lost from employment, or various aspects of 
his daily life.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran submitted several statements 
about the effects of his service-connected disabilities on 
his life in 2007; the veteran has reiterated numerous times 
his contention that his service-connected disorders prevent 
him from working, and he has submitted evidence as to why he 
is unable to work.  

The defects in the pre-decisional notice have been cured by 
compliant notice prior to the final readjudication of the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In addition, the veteran has demonstrated that he is 
aware that evidence as to the effect on his daily life and 
employment is relevant to his claim.  Id. at 889.  (VA may 
cure of prejudicial error by showing that any defect was 
cured by actual knowledge on the part of the claimant.) 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  With respect to the Dingess 
requirements, as noted above, in March 2006, the RO provided 
the veteran with notice of what type of information and 
evidence was needed to establish a disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

B.  Duty to assist

During the pendency of this appeal, the veteran has been 
afforded VA examination with respect to his service 
connection claims, and has been afforded several examinations 
of his feet.  Voluminous VA clinical records have been 
obtained.  

The veteran was afforded the opportunity for a hearing before 
the Board, that failed to report for a Travel Board hearing 
scheduled in February 2006.  The veteran has been afforded 
the opportunity to provide testimony.  The veteran has 
submitted numerous statements, statements from lay 
individuals, and private medical records and statements.  

The veteran has not identified any relevant clinical records 
that might be pertinent to his claims that have not been 
obtained.  The Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claims for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1.  Claim for evaluation in excess of 10 percent for skin 
disability of the feet

Historically, by a rating decision prepared in April 1980 and 
issued in May 1980, the RO granted service connection for 
epidermophytosis of the feet, and evaluated that disability 
as noncompensable.  By a rating decision issued in June 2002, 
the RO increased the evaluation for bilateral 
epidermophytosis, tinea pedis, to 10 percent disabling, 
effective in August 2001.  That rating was assigned under 
Diagnostic Codes (DCs) 7806 and 7813, the diagnostic codes 
which provide criteria for evaluating disability due to 
eczema or impairment due to dermatophytosis.  Those 
diagnostic codes were revised, effective from August 30, 
2002, and the veteran was notified of the revised version of 
the regulation in the March 2005 SOC and later notices and 
adjudications.  

Following the receipt of the May 2004 claim for an increased 
rating, the veteran underwent July 2004 VA examination of the 
feet.  The veteran reported that the primary symptom was 
constant itching.  The examiner assigned diagnoses of tinea 
pedis, tinea cruris, and tinea ungium.  The examiner noted 
that the only medication used to treat the tinea was topical 
clotrimazole.  The examiner also stated that less than 5 
percent of the skin surface, and no exposed skin surface, was 
involved.  

A March 2005 VA medical statement establishes that the 
veteran was still under treatment for dermatophytosis.  
October 2005 outpatient records reflect treatment for toe 
nail fungus (tinea unguium), and topical treatment was 
recommended.  March 2006 VA outpatient treatment records 
continue to reflect that the veteran was under treatment for 
dermatophytosis of the feet.  A private statement dated in 
September 2007 similarly reflects that the veteran continued 
to be treated for dermatophytosis.  VA outpatient treatment 
records through May 2007 reflect that he continued to obtain 
topical medication from VA to apply to his fungus infection.  
However, the clinical records are entirely devoid of any 
evidence that the veteran's tinea pedis spread beyond his 
feet or required any medication other than topical treatment.  

This evidence supports the 10 percent evaluation currently in 
effect, since that evaluation requires involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body.  This evidence is unfavorable to the next higher 
evaluation, a 30 percent rating, because the 30 percent 
evaluation requires involvement of 20 to 40 percent of the 
entire body or of exposed areas of the body or medical 
evidence that systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The evidence clearly reflects that the 
veteran's bilateral tinea pedis does not meet the requirement 
for involvement of 20 percent or more of his entire body, and 
the medical evidence establishes that he did not require any 
systemic therapy with any medication for treatment of tinea 
pedis during the pendency of this appeal.

A 60 percent rating requires involvement of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  The evidence 
establishes that the veteran did not meet the criteria for a 
60 percent evaluation.

The Board has considered whether an evaluation in excess of 
ten percent may be assigned for any portion of the appeal.  
However, as there is no evidence of increased symptomatology 
at any time, a staged rating in excess of ten percent is not 
warranted for any period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  There is no evidence of any symptom not 
addressed in the schedular criteria, and the facts are 
unfavorable to assignment of an extraschedular evaluation or 
referral for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b).

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of ten percent for 
bilateral dermatophytosis, tinea pedis, must be denied.  

2.  Claim for compensable evaluation for left plantar 
callosity

Historically, by a rating decision prepared in April 1980 and 
issued in May 1980, the RO granted service connection for a 
plantar callosity, left foot, and evaluated that disability 
as noncompensable under DC 5284.  A noncompensable evaluation 
remained in effect when the veteran submitted the May 2004 
claim which is now before the Board on appeal.  

On VA examination conducted in July 2004, the veteran 
reported severe pain with walking on the left foot, and 
numbness on the lateral plantar aspect of the foot.  The 
veteran reported that he had a limp.  He stated that he 
thought he needed a cane, although he did not have one.  The 
examiner noted that the veteran did not use crutches, a 
brace, a cane, corrective shoes, or shoe inserts.   There was 
tenderness to palpation of the left plantar aspect of the 
left foot, but there was no objective evidence of calluses.  
The veteran did not have flat feet deformities.  The veteran 
reported attacks of gout which caused increased foot pain.  
The examiner assigned a diagnosis of left foot plantar callus 
by history.  This evidence is unfavorable to the veteran's 
claim for an increased evaluation, since no callus was 
present.  

VA outpatient treatment records dated from October 2003 
through August 2004 are devoid of any notation that the 
veteran was treated for a left foot plantar callosity.  
October 2004 and February 2005 outpatient treatment notes 
state that there were no ulcers or any callus on the 
veteran's extremities.  A March 2005 VA statement of the 
diagnoses for which the veteran was being treated did not 
include a plantar callosity, but did include dermatophytosis 
of the feet.  None of this evidence is favorable to the 
veteran's claim.

On VA examination of the left foot conducted in August 2005, 
the veteran used a cane for ambulation, but did not use 
corrective shoes, shoe inserts, braces, or other orthotic or 
assistive devices.  There were no callosities on the plantar 
aspect of the left foot at the time of the examination.  This 
evidence is unfavorable to the veteran's claim for an 
increased evaluation, since no callus was present.  

A lay individual, JJS, who stated that he had known the 
veteran for 18 years, provided observations that the veteran 
was currently "sick" in his feet, his legs, his nerves, and 
his back due to a condition of the feet.  Another lay 
individual, EGV, stated that, due to the veteran's "illness 
of walking on the feet," his skeletal system was damaged.  
These lay statements, while favorable to the veteran, do not 
establish that a callus of the left foot has been present 
during the pendency of the appeal.  

DC 284 provides criteria for evaluating "other foot 
injuries."  Under DC 5284, a 10 percent rating is warranted 
for a moderate foot injury.  A 20 percent rating is warranted 
for a moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  However, since no 
examiner has found the presence of a callus on the veteran's 
left foot during the pendency of this appeal, a compensable 
evaluation, for moderate injury or symptoms, is not 
warranted.  

The Board has considered whether a compensable evaluation for 
the veteran's left foot disability might be available under 
any other diagnostic code.  Under 38 C.F.R. § 4.118, DC 7820, 
infections of the skin not listed elsewhere, including viral 
diseases, may be evaluated based on disfigurement, scars, or 
as dermatitis, depending upon the predominant disability.  
Under DC 7819, benign skin neoplasms may be evaluated based 
on disfigurement, scars, or impairment of function.  

However, since the callosity on the veteran's left foot has 
not been present on any objective examination conducted 
during the pendency of this appeal, the facts do not support 
a compensable evaluation based on a painful or disfiguring 
scar, limitation of function due to a growth, or any other 
applicable criterion.  The veteran does not meet any 
criterion for a compensable evaluation under any applicable 
diagnostic code.  Moreover, since no left foot callosity has 
been treated during the pendency of this appeal, a 
compensable rating cannot be assigned for any portion of the 
appeal, as there is no evidence of increased symptomatology 
at any time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Since no left foot callosity has been treated during the 
pendency of this claim, no criterion for an extraschedular 
evaluation is met.  38 C.F.R. § 3.321(b).

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an increased (compensable) for a callosity, 
left foot, must be denied.  
 
Claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   However, 
there is no presumption applicable for service connection for 
carpal tunnel syndrome or for an arm disorder manifested by 
cramping and numbness.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).


Claims for service connection for bilateral carpal tunnel 
syndrome and arm disorder

The veteran's service medical records disclose that, in July 
1978, the veteran complained of pain from his wrists to his 
shoulders after lifting.  Nerve conductions studies conducted 
in August 1978 disclosed no abnormality.  On separation 
examination conducted in January 1980, the veteran's spine 
and musculoskeletal system were described as normal.  

On VA examination March 1980, the veteran did not complain of 
any disorder of the arms or hands.  Private treatment records 
through August 1981 are devoid of notation of any disorder of 
the arms or hands.  A January 1991 reserve separation 
examination describes the veteran's musculoskeltal system as 
normal; in the history completed by the veteran, the veteran 
denied symptoms such as a trick shoulder and did not provide 
any history of arm pain or an arm disorder.  

May 1996 private clinical records reflect that the veteran 
sought treatment for neck pain but no complaint, treatment, 
or diagnosis of any arm or hand disorder was noted.  Private 
and VA clinical records prior to 2002 are devoid of notation 
of complaints, treatment, or diagnosis of any disorder of the 
upper extremities other than arthritis.  Further development 
of the veteran's claim of entitlement to service connection 
for arthritis is addressed in the Remand appended to this 
decision.  

The August 2005 examination of the upper extremities revealed 
that the veteran had bilateral median nerve entrapment.  The 
examiner found no numbness or cramping of the upper 
extremities.  There were neurologic abnormalities in the area 
of the median nerve.  The examiner did not assign a medical 
diagnosis for a disorder of the upper extremities, aside from 
bilateral median nerve entrapment, and the examiner noted 
that gouty arthritis had manifested in the veteran's hands.  
The veteran's claim for service connection for gouty 
arthritis is addressed in the Remand, below.

The examination August 2005 examination disclosed that no 
left foot callosity was present.  The examiner noted the past 
history of a plantar callosity.  The examiner opined that the 
median nerve entrapment was not related to the veteran's 
plantar callosities, left foot, because the hands and feet 
are in different anatomical areas, with different structures 
and nerve supplies.  The examiner stated that the bilateral 
carpal tunnel syndrome was not caused by or the result of the 
service-connected left plantar callosity.  

The veteran has stated his belief that he has a disorder of 
the arms bilaterally which is manifested by numbness and 
cramping.  The veteran contends that the numbness and 
cramping in his arms is related to his service-connected 
callosity, left foot.  The examiner provided an opinion that 
the veteran's bilateral carpal tunnel syndrome, and bilateral 
arm disorder (claimed as numbness and tingling), were not 
caused by the veteran's left foot plantar callosities.  

The examiner did not assign a medical diagnosis for the 
veteran's complaints of  numbness and cramping in the upper 
extremities, other than the diagnosis of median nerve 
entrapment.  In the absence of a diagnosis for those 
symptoms, service connection for numbness and cramping of the 
upper extremities may not be granted.  See Sanchez, supra 
(service connection may not be granted for pain without 
medical diagnosis of underlying disorder).  

The examiner has provided an opinion that bilateral median 
nerve entrapment is not related to the veteran's service-
connected foot disability, and the examiner's rationale is 
persuasive.  The only evidence favorable to the veteran's 
claim is the veteran's lay statement.  Although the veteran 
is competent to report that he has symptoms in his arms and 
hands, the veteran does not have the medical expertise to 
determine the cause of those symptoms or assign a medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

Similarly, the veteran does not have the expertise to 
determine whether his symptoms are etiologically related to a 
history of a callus on the left foot, plantar aspect.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
weight and persuasive value of the unfavorable medical 
opinion preponderates against the only favorable evidence of 
record, the veteran's lay statements of his belief that that 
his left foot callosity caused disorders of the upper 
extremities.  The veteran's lay statements are not of 
sufficient weight to place the evidence in equipoise.   

The preponderance of the evidence is against the claim for 
service connection for a disorder of the upper extremities 
manifested by numbness and cramping.  The preponderance of 
the evidence is also against the claim for service connection 
for carpal tunnel syndrome, diagnosed as bilateral median 
nerve entrapment.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome for 
either claim.  38 U.S.C.A. § 5107(b).  The claims for service 
connection for carpal tunnel syndrome and for a bilateral arm 
disorder manifested by numbness and cramping must be denied.  


ORDER

The appeal for an evaluation in excess of 10 percent for 
bilateral epidermophytosis, tinea pedis, is denied.

The appeal for an increased (compensable) evaluation for a 
left plantar callosity is denied.

The appeal for service connection for bilateral carpal tunnel 
syndrome, including as secondary to service-connected left 
foot plantar callosity disability, is denied.

The appeal for service connection for a bilateral arm 
disorder, including claimed as secondary to service-connected 
left foot plantar callosity disability, is denied.


REMAND

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the present case, the 
RO issued a 1998 denial of the veteran's requests to reopen 
claims for service connection for hypertension and for a 
psychiatric disorder prior to the enactment of the VCAA.  In 
October 2003, the Board determined that the appeal of the 
denials of reopening were timely, and directed the RO to 
provide appropriate notice and then adjudicate the 1998 
requests to reopen the claims.  

By a SSOC issued in July 2007, the RO attempted to provide 
the veteran with notice complying with the VCAA and the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) as to 
the requests to reopen.  Unfortunately, the notice provided 
by the RO advised the veteran of the provisions of 38 C.F.R. 
§ 3.156 as amended, effective in August 2001.  Since the 
requests to reopen which are on before the Board in this 
appeal were filed by the veteran in 1998, the amended 
provision is not applicable.  The veteran must be advised of 
the version of the regulation applicable to his claim, the 
version applicable to claims filed prior to August 29, 2001.  
The Board is unable to determine that the veteran has not 
been prejudiced by receipt of the incorrect version of the 
regulation.  Further attempts to provide notice in compliance 
with the VCAA and the standards set forth in Kent is 
required.

The notice provided to the veteran about his claim for 
service connection for a gouty arthritis following the 
Board's October 2003 decision advised the veteran that new 
and material evidence was required to reopen the claim.  That 
notice is inaccurate.  The veteran submitted a claim for 
service connection for gout and arthritis in April 1998, and 
the only denial of that claim is during the pendency of this 
appeal.  The Board is unable to determine that the veteran 
has not been prejudiced by receipt of notice that new and 
material evidence is required to reopen this claim.  The 
veteran should be specifically advised that the claim on 
appeal is a claim for service connection for gouty arthritis, 
and that that claim has not been denied prior to the claim 
underlying the appeal, and that new and material evidence is 
not required to and the veteran should be afforded an 
opportunity to present evidence and arguments regarding 
service connection for gouty arthritis, without reference to 
new and material evidence.

The veteran primarily contends that a herniated disc, L3-L4, 
degenerative disc disease L3-L4, L5-S1, and bulging disc with 
mild degenerative joint disease, and C5-C6 herniated disc 
with minimal degenerative joint disease, right C8-T1 
radiculopathy, are secondary to service-connected left foot 
plantar callosity disability.  However, the veteran also 
contends in May and June 2001 statements that arthritis, 
including of the lumbar and cervical spine, began during his 
active service or began or were aggravated during reserve 
component service.  In one statement, the veteran indicates 
that he sustained a back injury while performing said ups 
during a period of inactive duty training.  The veteran has 
not been advised of the criteria for establishing service 
connection for a disease or disorder noted during a period of 
reserve service.  The Board is unable to determine that lack 
of such notice has not prejudiced the veteran.  Further 
assistance to the veteran is required.  

Moreover, the Board notes that the veteran has identified 
three separate periods of reserve service, including from May 
1994 through May 1997.  It does not appear that records from 
this period of reserve service have been requested.  The 
veteran should be asked to clarify the reserve component he 
served with during that time.  A statement dated May 9, 2002, 
as translated, indicates that the veteran was in "C Co., 
Medication, 1st Brigade-192nd Battalion."  

Appellate review of the claim for service connection for a 
bilateral disorder of the legs, including as secondary to 
service-connected left foot plantar callosity disability, 
should be deferred pending this additional development, as 
the adjudication of the claim for service connection for a 
lumbar disorder may affect the outcome of the claim for 
service connection for a disorder of the legs.

Accordingly, the case is REMANDED for the following action:

1.  (a) Provide the veteran with notice a 
claim for service connection for gouty 
arthritis is on appeal.  Notice of the 
criteria for service connection, the types of 
evidence relevant to establish service 
connection, and all other notice required 
under the 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in service connection claims.  In 
particular, the notice should ask the veteran 
to identify any relevant evidence which is not 
yet of record. 

(b) Provide the veteran with notice that 
claims of entitlement to service connection 
for hypertension and for a psychiatric 
disorder were denied in 1994, advise the 
veteran of the reasons and bases for the 1994 
denials, and provide the veteran with notice 
of 38 C.F.R. § 3.156 as in effect prior to 
August 2001, the regulation applicable to the 
1998 requests to reopen which are before the 
Board on appeal.    

(c)(i) The veteran should be provided with 
notice of the statutes and regulations 
governing service connection where there is 
ACDUTRA or INACDUTRA, in addition to the 
provisions related to active duty. In 
particular, the veteran should be specifically 
advised that service connection is not 
authorized for disorders which arise during a 
period of enlistment in a reserve component, 
except where the disorder is incurred during a 
period of performance of ACDUTRA during which 
the veteran was disabled from a disease or 
injury incurred or aggravated in line of duty, 
or where the disorder results from an injury 
[but not disease] incurred during a period of 
performance of INACDUTRA.  38 U.S.C.A. § 
101(24).

(c)(ii) The veteran should be notified that 
"injury", for purposes of service connection 
where the service involved is ACDUTRA and 
INACDUTRA, refers to the results of an 
external trauma, rather than a degenerative 
process. See VAOPGCPREC 4-2002.  The veteran 
should also be informed that service 
connection on the basis of aggravation is 
available only for a disorder aggravated 
during active service, but not for a disorder 
which progresses during a period of reserve 
component enlistment.

Notices must include information that a 
disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Ask the veteran to provide any additional 
evidence he has to identify the reserve 
component in which he served from 1994 to 
1997, identified currently as "C Co., 
Medication, 1st Brigade-192nd Battalion."  
Request the veteran's records from the 
appropriate official or agency.  Make a second 
request to each of the reserve units in which 
the veteran served in 1980 to 1984 and from 
1991 to 1992, or during any other periods 
identified by the veteran.

3.  The veteran's current and complete VA 
treatment records should be obtained.

4.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
records should be reviewed to determine 
whether VA examination is required to 
adjudicate any issue remaining on appeal.  If 
the reserve component records disclose that 
the veteran was disabled from any disease or 
injury first manifested or medically diagnosed 
during a period of reserve service, afford the 
veteran VA examination to obtain opinion as to 
date of onset of the disorder, etiology of the 
disorder, or other opinion as required to 
adjudicate the claim.  

5.  If any claim remains denied, a 
supplemental statement of the case should be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


